PER CURIAM.
Upon review of the record and after consideration of the Federal Power Commission’s Motion to Dismiss for lack of jurisdiction the petition for review of the Northern Natural Gas Company and the Permian Basin Pipeline Company, we are of the opinion that the Order of the Federal Power Commission granting certain interests affiliated with the coal industry a limited right of intervention in a proceeding now pending before the Commission is not a final order and that this Court is accordingly without jurisdiction to entertain the petition for review of that Order.
The Motion to Dismiss the petition for review for lack of jurisdiction will be granted.